Citation Nr: 1646996	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  09-00 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right lower extremity disorder, claimed as right leg swelling and numbness, to include as secondary to service-connected right foot hallux valgus status post bunionectomy.
 
2.  Entitlement to service connection for a left lower extremity disorder, claimed as left leg swelling and numbness, to include as secondary to service-connected left foot hallux valgus status post bunionectomy.
 
3.  Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).
 
4.  Entitlement to an initial disability rating in excess of 10 percent for right foot hallux valgus status post bunionectomy, to include on an extraschedular basis.
 
5.  Entitlement to an initial disability rating in excess of 10 percent for left foot hallux valgus status post bunionectomy, to include on an extraschedular basis.
 
6.  Entitlement to an initial compensable disability rating for chronic allergic rhinitis prior to December 7, 2012, and in excess of 10 percent from December 7, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active service from April 1999 to April 2005, including service in the Southwest Asia Theater of operations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and Reno, Nevada, respectively.  In the June 2007 decision, the RO granted service connection for status post right and left bunionectomies with scars and assigned an initial noncompensable rating for each foot effective from January 22, 2007, and denied the remaining service connection claims, including those for swelling of the legs.  The Veteran disagreed with the initial ratings assigned and with the denial of service connection for other claims.

In the latter decision, the RO increased the initial ratings for status post right and left bunionectomies to 10 percent for each foot, assigning the highest schedular rating available based on the applicable Diagnostic Code.  The decision also granted service connection for GERD, assigning a 10 percent disability rating and for chronic allergic rhinitis, assigning a noncompensable disability rating.  The effective date for increase and for service connection for each disability was January 22, 2007.  The Veteran disagreed with the initial disability ratings assigned and perfected a timely appeal.

The Veteran testified at a personal hearing before RO personnel in January 2010.  A transcript of the hearing is of record.

In September 2012, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.

In a March 2013 rating decision, the Appeals Management Center (AMC) increased the initial rating for chronic allergic rhinitis to 10 percent, effective December 7, 2012.  The Court has held that a rating decision issued subsequent to a notice of disagreement that grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an initial increased rating for chronic allergic rhinitis remains in appellate status.  

In September 2014, the Board remanded the case to the RO to schedule the Veteran for a requested hearing.  Jurisdiction of this case was transferred to the RO in Los Angeles, California in December 2014.  In June 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In August 2015, the Board again remanded the claims on appeal to the AOJ for further development.  

Finally, according to VA treatment records added to the file in November 2015, it appears that the Veteran relocated to Honolulu, Hawaii around September 2015.  However, jurisdiction of this case currently remains with the Los Angeles RO.  


FINDINGS OF FACT

1.  The most persuasive and probative medical evidence indicates that the Veteran does not have a current right lower extremity disorder manifested by right leg swelling or numbness.
 
2.  The most persuasive and probative medical evidence indicates that the Veteran does not have a current left lower extremity disorder manifested by left leg swelling or numbness.
 
3.  Since service connection was established effective January 22, 2007, the Veteran's GERD has been manifested by pyrosis, dysphagia, substernal pain, regurgitation that disrupted sleep and made speaking difficult, and some vomiting, which have not been productive of considerable or severe impairment of health.
 
4.  Since January 22, 2007, the Veteran's right foot hallux valgus status post bunionectomy has been manifested by pain status post resection of the metatarsal head.
 
5.  Since January 22, 2007, the Veteran's status post left foot hallux valgus status post bunionectomy has been manifested by pain status post resection of the metatarsal head.
 
6.  The Veteran's statements regarding the degree of impairment caused by right and left foot hallux valgus status post bunionectomies are contradicted by other statements she made to medical providers and a VA examiner relating to her ongoing experiences as a distance runner.

7.  Since January 22, 2007 through December 6, 2012, the Veteran's chronic allergic rhinitis was manifested by less than 50 percent obstruction of the nasal passages without polyps.

8.  Since December 7, 2012, the Veteran's chronic allergic rhinitis has been manifested at worst by greater than 50 percent obstruction of both nasal passages without polyps.

9.  The schedular rating criteria reasonably describe the disability level and symptomatology of the Veteran's GERD, right and left foot hallux valgus status post bunionectomies, and chronic allergic rhinitis, and referral for extraschedular consideration is not warranted.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a right leg disorder manifested by swelling and numbness have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The criteria for establishing service connection for a left leg disorder manifested by swelling and numbness have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  The criteria for an initial rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7399-7346 (2015). 

4.  The criteria for an initial rating in excess of 10 percent for right foot hallux valgus status post bunionectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5280 (2015).

5.  The criteria for an initial rating in excess of 10 percent for left foot hallux valgus status post bunionectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5280 (2015).

6.  Prior to December 7, 2012, the criteria for an initial compensable disability rating for chronic allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2015). 

7.  For the period from December 7, 2012, the criteria for an initial rating in excess of 10 percent for chronic allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

Initially, the Board notes that because the issues of entitlement to an increased initial rating for GERD, right and left foot hallux valgus status post bunionectomies, and chronic allergic rhinitis are downstream issues from that of service connection (for which a VCAA letter was duly sent in February 2007), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the Court has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the Veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006). 

In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. 5103(a), notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007). 

The February 2007 letter with regard to the Veteran's initial claim of service connection provided notice of what information and evidence is needed to substantiate her claims.  In addition, a July 2009 letter described the information necessary to substantiate an increased rating claim, and a September 2013 letter provided noted regarding service connection claims on a secondary basis.  The letters notified her of the information and evidence that must be submitted by the claimant, and what information and evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The letters also provided notice pertaining to the assignment of disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The case was last adjudicated in April 2016.

The Board also finds that VA has complied with all assistance provisions of the VCAA, to include substantial compliance with the prior Remands pertinent to the issues remaining on appeal.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this regard, in December 2015 and January 2016 letters mailed to the Veteran's address of record and new address, respectively, the AOJ asked the Veteran to provide private treatment from Dr. Kallawon, A. McNeal, N.P., and from Sierra Vista Regional Medical Center.  The Veteran did not provide the requested records or provide authorization for VA to obtain those records on her behalf, and the letters were not returned to VA as undeliverable.  The AOJ did obtain outstanding treatment records from the San Diego, West Los Angeles, Las Vegas, and Honolulu VA Medical Centers (VAMC) and related clinics and arranged for additional VA examinations to assess the severity of the Veteran's GERD, feet, and allergic rhinitis.  

The Board acknowledges that the April 2016 VA examiner did not provide an opinion as to which rating criteria from Diagnostic code 7346 best corresponded to the Veteran's GERD manifestations as requested.  However, because the examination report was responsive to the rating criteria, the Board was able to make that determination.  Accordingly, the Board finds the examination report is adequate to decide the claim.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service VA and private treatment records, VA examination reports, and lay statements and hearing testimony.  There is no indication of relevant, outstanding records that would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

II. Service Connection Claims

The Veteran contends that she has a right and left leg disability manifested by swelling and numbness that began in 2004.  With her substantive appeal received in December 2008, she also asserted that her podiatrist told her that residual arthritis from her bunionectomies produced swelling in her legs.  Her service treatment records document that she had a right bunionectomy in September 2001 and a left bunionectomy in January 2002 to correct hallux valgus deformities.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established if the evidence of record shows that a disability has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended; however, under the facts of this case the regulatory change does not impact the outcome of the appeal.

The Veteran's service treatment records are silent for complaints, diagnosis, or treatment for right or left leg swelling or numbness.

During an April 2005 initial visit to the Las Vegas VAMC, the Veteran denied any numbness of the legs during a review of systems.  Examination of the extremities revealed no edema.  The Veteran stated she planned to work for a year in Kuwait for a civilian company.  Subsequent treatment records suggest she was in Kuwait from approximately May 2005 until August 2006.

In November 2006, the Veteran presented to the Mission Valley VA Outpatient Clinic (VAOPC) for an initial history and physical.  She reported a past medical history to include bilateral bunionectomy and described still having foot pain and swelling, usually the left side worse than the right.  Examination of the extremities revealed no edema.  The assessment included status post bilateral bunionectomy.  The physician noted the Veteran's concern about deep vein thrombosis secondary to swelling in the bilateral legs after prolonged rest; however, he reassured her there was "no evidence of [deep vein thrombosis] at this time."

During a February 2007 VA feet examination, the Veteran denied any swelling associated with her status post bunionectomy disability, but on occasion had noticed edema of her ankles with no associated pain.  On examination, there was no swelling.  The diagnosis was status post bilateral bunionectomies with no evidence of functional impairment.

During VA treatment in May 2007, the Veteran denied any numbness or tingling at the extremities.  Examination of the extremities revealed no edema.  In June 2007, the Veteran presented to the emergency department with complaints of back pain and continuous throbbing, sharp right foot pain after a motor vehicle accident earlier in the day.  On examination of the right foot, there was slight ecchymosis and trace edema.  No edema was noted in either leg.

In August 2007, the Veteran established care at the Escondido VA Community Based Outpatient Clinic (CBOC).  She reported she was a long distance runner, having run two marathons.  Her concerns included pain in her feet since her bunionectomies during service.  Examination findings included no edema of the extremities and no obvious neurological deficits.  

During an October 2008 VA feet examination, the Veteran reported bilateral foot, ankle, and lower leg swelling and pain with prolonged sitting since her bunionectomies during service with progressively worse symptoms.  On examination, there was no objective evidence of swelling, and the Veteran's gait was normal.  The examiner did not diagnose a leg disability.

July 2009 VA primary care notes reflect the Veteran's complaints of left leg swelling below the knee and bruising on the left upper shin for the past two months without any injury.  The assessment was left lower extremity pain and left lower extremity chronic ecchymosis.  

In December 2009, the Veteran was evaluated for vomiting and diarrhea at a private hospital.  On examination of the extremities, no edema was noted. 

In January 2010, the Veteran testified that she had CAT scans performed on her legs because she had swelling and bruising; however, "nothing was determined."  She stated she had been prescribed Naproxen for swelling/inflammation.

During a December 2012 VA feet and peripheral nerves examination, the Veteran reported swelling in her legs from time to time since her bunionectomy surgeries and being told she might have trouble with swelling related to the bunion surgeries.  She indicated she had been wearing compression hose for the swelling in her legs with good control.  She denied having symptoms attributable to any peripheral nerve conditions.  Following a physical examination, the examiner remarked that the Veteran's reported history was suggestive of neuropathic pain, but on examination there was no subjective evidence of pain and neurological examination was intact.  The examiner also commented there was no lower extremity edema on examination, but the Veteran was wearing compression hose prior to examination.  The examiner further noted that review of the medical evidence of record revealed only one mention of swelling in the lower extremities in 2006; however, no treatment provider noted lower extremity swelling on examination, even during the visit when she complained of swelling.  The examiner concluded there was no diagnosis for the Veteran's complaints of leg swelling.

In a January 2013 addendum report, the December 2012 VA examiner indicated she examined the Veteran again for clarification and to specify diagnosis and disability for the VA rater.  The Veteran again reported lower leg swelling and described pain in her feet over the bunion scars, both due to prior bunionectomy.  The examining physician noted that the Veteran did not wear compression hose to the morning examination; the Veteran reported that the leg swelling usually increases over the course of the day.  On examination, there was no lower extremity edema present, gait was normal, and there was no lack of function.  The examiner again observed that the evidence of record did not document an ongoing chronic lower extremity edema problem, and because there was no pathology on examination, the Veteran had no disability of the lower extremities.

In May 2013, the Veteran presented as a new patient for evaluation by a private physician, J. Kallawon, M.D.  The Veteran reported working as a counselor at a Vet Center and stated that she loved her work.  She identified her medical problems to include new bunions, with pain interfering with walking and doing daily activities.  She described her history of bunionectomies and having chronic foot pain and chronic leg edema with use of support stockings.  On musculoskeletal examination, there was "no active inflammation."  Dr. Kallawon's impression did not include a disorder of the lower extremities manifested by swelling or numbness, and she commented that the Veteran "remains functional."

During October 2014 VA primary care, the Veteran complained of right knee pain for the past month associated with her marathon training, with some improvement since taking a break from running in the past three weeks.  The examiner did not note any swelling in the Veteran's lower extremity and neurological examination revealed intact strength and sensation.  Subsequent VA treatment records dated to October 2015 are silent for complaints or findings of leg swelling or numbness. 

After the Board remanded the appeal to arrange for a hearing, but before the hearing was held, the Veteran filed a new claim for service connection for plantar fasciitis with abnormal pronation.  VA foot and scars examinations were conducted in July 2015; those examinations were not pertinent to the claims for right and left leg disorders manifested by swelling and numbness.

In June 2015, the Veteran testified that she had "pronounced swelling in both legs" and that is when her military doctor said that the "swelling was due to after [sic] surgery, and it should go down."  She stated that the swelling had decreased, but at the end of every day, her legs are swollen.  She indicated that a doctor had not connected her leg swelling with her bunionectomies, but she had been "diagnosed with edema."  When asked whether she had even been diagnosed with thrombophlebitis or some other leg disorder, the Veteran replied, "It's my feet all the way up to my knee, towards the end of the day."  She reiterated that she had been told she had edema and was advised to wear supportive hose.  

During an April 2016 VA foot examination, the Veteran described continued foot pain after her bunionectomies, also associated with intermittent swelling.  Physical examination revealed mild or moderate bilateral hallux valgus.  The examiner described other pertinent findings, including pain, and indicated there were no other pertinent physical findings, complications, conditions, signs or symptoms related to the Veteran's status post bunionectomy disabilities. 

Having considered the medical and lay evidence of record, the Board finds that service connection for a right or left leg disorder manifested by swelling and numbness is not warranted.  Although the Veteran is competent to report experiencing leg swelling or numbness, her contention of having a chronic lower leg disability is unsupported by contemporaneous medical evidence of record.  Here, the preponderance of the medical evidence of record documents no chronic disability manifested by edema or neurological impairment of either leg.    

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110 (West 2014).  Accordingly, where, as here, there is no competent medical evidence establishing that the Veteran has a current right or left leg disability manifested by swelling or numbness, the disabilities for which service connection is sought are not established, and thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the first essential criterion for a grant of service connection, evidence of a current right and left leg disability, has not been met.

The Board acknowledges the August 2016 correspondence from the Veteran's representative, expressing concern that the adjudication of the Veteran's secondary service connection claim was inadequate because only direct service connection was mentioned and there was no "medical assessment of the claimed conditions."  However, the Veteran has, in fact, been afforded VA examinations to evaluate her legs and feet, but a chronic right or left leg disability has not been diagnosed.  Rather, the assessment has been that she does not have a chronic right or left lower leg disability.  In turn, because the Veteran does not have a current, chronic disability of the right or left leg manifested by swelling or numbness, VA is not required to seek a further medical opinion as to whether a right or left lower leg disability is proximately due to or aggravated by her service-connected status post right and left foot bunionectomy disabilities.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

III.  Initial Rating Claims

The Veteran contends that higher initial ratings are warranted for her service-connected GERD, right and left foot status post bunionectomy disabilities, and allergic rhinitis.

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation during the relevant rating period.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods for the disabilities on appeal. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A. GERD

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: The first 2 digits will be selected from that part of the schedule most closely identifying the part, or system, of the body involved; the last 2 digits will be "99" for all unlisted conditions.  38 C.F.R. § 4.27.  In this regard, GERD is a disorder of the digestive system, and the AOJ has rated the Veteran's GERD as 10 percent disabling since January 22, 2007 under Diagnostic Code 7399-7346, analogous to hiatal hernia.  38 C.F.R. § 4.114, Diagnostic Code 7399-7346.

Under Diagnostic Code 7346, a 10 percent rating is assignable when there are two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is assignable for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assignable for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346. 

Dysphagia is defined as difficulty in swallowing.  Dorland's Illustrated Medical Dictionary 587 (31st ed. 2007).  Pyrosis is defined as heartburn.  Id. at 1587.  Hematemesis is defined as the vomiting of blood.  Id. at 842.  Melena is defined as the passage of dark-colored feces stained with blood pigments or with altered blood.  Id. at 1142.

During an April 2005 initial visit to the Las Vegas VA Healthcare System (HCS), the Veteran denied any dysphagia, abdominal pain, or vomiting during a review of systems.  Her weight was recorded as 143 pounds.  

After working for a civilian company in Kuwait for approximately one year, the Veteran returned to VA for evaluation in November 2006.  She denied a history of GERD, any dysphagia, or weight loss.  She reported a history of menorrhagia when she was younger.  

In May 2007, the Veteran transferred her medical care to a female provider at the Mission Valley VA OPC.  She described a remote history of iron deficiency anemia and menorrhagia, which had both resolved.  During a review of systems, she endorsed weight gain in the past year and daily GERD symptoms associated with the weight gain.  Her weight was recorded as 148.5 pounds.  The assessment included GERD, and she started on omeprazole (Prilosec).  During an appointment in June 2007, she reported that she was no longer taking omeprazole because her GERD symptoms were in remission.  In August 2007, she established medical care at the Escondido VA CBOC and denied any vomiting, abdominal pain, or weight loss.  Her active medications pertained to allergies.

The Veteran was afforded a VA examination in October 2008 to evaluate her GERD.  She reported experiencing acid reflux once per week with symptoms worse at night and lasting half a day; occasional dysphagia at least once per month, but less than once per week; and weekly substernal pain and heartburn.  She denied any history of regurgitation, vomiting, hematemesis, or melena, and denied any history of hospitalization for GERD.  On examination, her weight was 140 pounds with no signs of anemia, significant weight loss, or malnutrition.  The examiner noted the Veteran was a full-time student and that her GERD reportedly affected her sleep severely.

In November 2008, the Veteran returned to the Las Vegas VA HCS.  She did not mention any symptoms or GERD, no medications for GERD were listed among active medications, and her weight was recorded as 153 pounds.

During VA treatment in October 2009, the Veteran reported she had been eating to deal with stress and was gaining weight, which was recorded as 150 pounds.  In December 2009, she complained of a many-year history of burning in her mid-chest and regurgitation of swallowed foods.  She stated she was given Prilosec in the past, but chose not to take it because she read it would deplete her calcium.  Instead, she had been able to control her symptoms with Tums, Alka seltzer, and diet, but stated the symptoms had become "way worse."  She reported current symptoms of "throwing up" in her mouth or daily regurgitation and burning with acidic foods such as tomatoes.  Her weight was 157 pounds.  The diagnosis included GERD and Zantac (Ranitidine) was prescribed.

Approximately one week later in December 2009, the Veteran presented to a private hospital with complaints of clear emesis and loose stools since the previous night, stating she believed she was dehydrated.  On examination, she was well-developed, well-nourished, and well-hydrated in no acute distress; she appeared non-toxic; oxygen saturation was normal; and there was no abdominal tenderness.  The impression was vomiting, diarrhea, abdominal pain of nonspecific etiology.  The doctor commented that the Veteran's symptoms were mostly viral or a food poisoning issue, given her very large meal the previous night.  The physician prescribed Reglan for nausea and vomiting and Famotidine (Pepcid AC) for possible gastritis as a contributing factor of her nausea or a result of her vomiting.

During a December 2012 VA examination, the Veteran described daily burning in her chest and abdominal area with no association with meals.  She denied persistently recurrent or infrequent epigastric distress, dysphagia, regurgitation, substernal arm or shoulder pain, sleep disturbance caused by esophageal reflux, weight loss, nausea or vomiting, hematemesis or melena, or any anemia that she was aware of at the time of examination.  The examiner characterized the Veteran's symptoms as mild to moderate and concluded that her GERD disability did not impact her ability to work.

In May 2013, the Veteran established care with a private physician, J. Kallawan, M.D.  She reported having GERD among her medical problems and stated she controlled her symptoms with over-the-counter supplements.  On examination, there was no abdominal tenderness and bowel sounds were normal.

In June 2015, the Veteran testified that she experiences persistent stomach pain, had been waking in the middle of the night due to regurgitation, recently had to change her medication, experiences diarrhea and nausea approximately one week per month, sometimes has difficulty speaking due to regurgitation and acid, and had been told she has anemia.  She stated her weight had been stable at 165 pounds for the last six months.

The Veteran was afforded another VA examination in April 2016.  The examiner reviewed the claims file and observed that the Veteran's treatment records noted a history of GERD with mild symptoms that did not affect employability and were not treated with proton pump inhibitors.  Regarding current symptoms, the Veteran reported heartburn and daily acid reflux, and occasional regurgitation with acidic foods.  She stated that she manages her GERD by diet modification and occasionally takes Pepto-Bismol and/or Alka seltzer.  On examination, signs and symptoms of GERD included persistently recurrent epigastric distress with pyrosis, reflux, and regurgitation.  The examiner indicated there were no other pertinent physical findings, complications, conditions, or signs or symptoms related to GERD.  The examiner concluded the Veteran's GERD had no negative effect on her occupation as a readjustment counselor.  The examiner also explained it was not her role to choose the rating criteria that best described the Veteran's GERD.

Having considered the medical and lay evidence of record, the Board finds that an initial rating in excess of 10 percent is not warranted for the Veteran's GERD.

Since service connection was established effective January 22, 2007, the Veteran's GERD has been manifested by pyrosis, dysphagia, substernal pain, regurgitation that disrupted sleep and made speaking difficult, and some vomiting.  However, she was not shown to have signs or symptoms consistent with moderate anemia and her symptoms were not productive of considerable or severe impairment of health.  Rather, she had a remote history of anemia thought to be associated with her history of menorrhagia, and her weight has increased or remained stable.  Moreover, she has managed her symptoms primarily with diet modification and over-the-counter medications.  The Board concludes that these findings are consistent with the 10 percent rating currently assigned for her GERD disability and a higher rating is not warranted because the Veteran's GERD has not been productive of considerable or severe impairment of health.  

B. Hallux Valgus Status Post Bunionectomies

The AOJ has rated the Veteran's right and left foot hallux valgus status post bunionectomy disabilities each 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5280, which provides a 10 percent rating for either unilateral hallux valgus with resection of the metatarsal head, or for severe unilateral hallux valgus if equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  A higher schedular rating under Diagnostic Code 5280 is not available.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is more appropriate than that used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's service treatment records confirm a mild, bilateral hallux valgus deformity of each great toe and that she underwent a right chevron bunionectomy in September 2001 and a left chevron bunionectomy in January 2002.  Accordingly, the use of Diagnostic Code 5280 is consistent with the medical evidence of record, and the 10 percent rating for hallux valgus with resection of each metatarsal head is proper.  

The Veteran has complained of additional problems associated with her feet, but no symptom other than those separately rated has been attributed to her hallux valgus status post bunionectomy disabilities.  The Veteran is separately service connected for bilateral flatfoot with plantar fasciitis and for scars of the feet, and to the extent such disabilities might be affected by right and left foot hallux valgus status post bunionectomies, they have been rated separately and consequently are not for consideration when rating the hallux valgus disabilities.  Moreover, although the Veteran has complained of additional symptoms, such as swelling in her feet, no such problem has been attributed to the hallux valgus status post bunionectomies.  Instead, examination following a motor vehicle accident in June 2007 in which she was rear-ended with resultant "shooting pain" in her right foot revealed only trace edema with right foot x-ray examination negative for fracture.  A higher schedular rating is therefore not warranted for either foot by application of the rating criteria.

Additionally, because the Veteran received the maximum, 10 percent rating for the hallux valgus status post bunionectomy disability of each foot, the Board must consider whether referral for an extraschedular rating is warranted.  Such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom; Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular criteria are found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  If a veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

Here, the rating criteria specifically address the Veteran's hallux valgus disability, providing a 10 percent rating for each foot based on resection of each metatarsal head.  In addition, while the Veteran testified in January 2010 that she is unable to "go up on the balls of my feet," which may be suggestive of severe hallux valgus equivalent to amputation of the great toe, such symptomatology is contemplated by the schedular rating criteria for hallux valgus and warrants a 10 percent rating.  Moreover, pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59 (2015); see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis).     

Furthermore, to the extent the Veteran testified in January 2010 that simply sitting results in a right foot pain level of 5/10 and left foot pain level of 7/10, and that exertion such as walking or climbing stairs results in right foot pain up to 6/10 and left foot pain up to 9/10, the Board finds her statements regarding the degree of her foot pain to be inconsistent with statements she made to VA and private treatment providers and to a VA examiner.  

For example, in June and August 2007, she described being a distance runner and two-time marathon-finisher and increasing the length of her runs because she found it helped her GERD symptoms.  During private treatment in May 2013, she told her physician she could "run for long distances."  In October 2014, she complained of knee pain associated with her marathon training.  Finally, during a July 2015 VA mental disorders examination, the stated she "likes distance running."  Thus, the Board finds that these statements tend to contradict the Veteran's assertions regarding the severity of her foot pain and impairment and, therefore, are not credible.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (VA "may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the veteran" in determining whether documents submitted by a veteran are "satisfactory" or "credible" evidence).

In conclusion, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, and the currently assigned 10 percent disability rating assigned for each foot is appropriate.  See Thun, 22 Vet. App. at 115.  Accordingly, a referral for extraschedular consideration is not warranted because the Veteran's right and left foot hallux valgus status post bunionectomy disabilities are contemplated by the rating schedule.

C. Allergic Rhinitis

Since service connection was established effective January 22, 2007 through December 6, 2012, the Veteran's allergic rhinitis has been rated as noncompensable pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6522, which outlines the criteria used to evaluate allergic or vasomotor rhinitis.  The rating for her allergic rhinitis was increased to 10 percent, effective December 7, 2012.  For allergic rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side, a 10 percent rating is warranted.  A 30 percent rating is warranted for allergic rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522.  Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran established medical care at the Las Vegas VA HCS in April 2005.  At her initial visit, she described a history of severe seasonal allergies, including receiving an "allergy shot."  She reported experiencing frequent sneezing and runny nose.  Shortly thereafter, she moved to Kuwait to work for a private company.

During an initial history and physical at the Mission Valley VAOPC in November 2006 after returning from Kuwait, the Veteran again described her history of "fairly severe seasonal allergies," although she was "without complaint" at the time of examination.  She stated that Allegra in combination with Singulair had worked for her in the past, and the physician added Allegra (fexofenadine) to her other allergy treatment medications, including Singulair, Flonase, and Benadryl.  

The Veteran transferred her VA primary care to a female provider in May 2007.  She indicated she was previously on fexofenadine (Allegra) with excellent effect and on Allegra with Singulair with good effect in 2006.  She stated that loratadine (Claritin) had been ineffective.  She received a refill of Allegra.  During August 2007 VA treatment, the Veteran reported that her congestion and allergies had flared-up more since moving to San Diego.  She stated she was finishing her last semester studying psychology full-time and was a long-distance runner, completing two marathons.  

In October 2008, the Veteran presented for a VA examination.  She stated her allergic rhinitis had become progressively worse and endorsed symptoms including itchy, watery eyes; chronic sinusitis; rhinorrhea; sneezing; and drowsiness.  She indicated she had moved back to Las Vegas due to her symptoms and currently complained of seasonal symptom exacerbations despite still taking her medicines year-round.  She denied a history of any hospitalization or surgery related to allergic rhinitis.  Examination findings included 20 percent right nasal obstruction, 10 percent left nasal obstruction, and no polyps present.  She indicated she was still a full-time student.  

A July 2009 Las Vegas HCS nursing note documents the Veteran's request for a CT scan of her sinuses for her VA compensation claim.  During the primary care visit, she complained of continued post nasal drainage that causes sore throat and chronic nasal congestion.  She affirmed she had been taking her medications, which helped her symptoms, but requested an imaging study to determine whether any polyp was present.  An August 2009 CT sinuses study revealed that the "frontal, sphenoid, maxillary, and ethmoid sinuses [were] clear.  There [was] no evidence of concha bullosa."  The impression of the study was "negative."

At the January 2010 hearing, the Veteran testified that she takes Benadryl nightly and Allegra, Singulair, and Sudafed seasonally for her allergic rhinitis.  She indicated that in December 2009 she experienced a six-hour period of swelling and redness in her face, eyes, lips, and hands and that those symptoms occur twice monthly due to her allergies.

During a May 2011 allergy consultation at the West Los Angeles VAMC, the Veteran reported she had recently moved from Las Vegas, was working as a readjustment counselor, and described her allergic rhinitis symptoms to include post nasal drip, sinus and chest congestion, sinus pressure during the past week, recent low-grade fever, and non-productive cough.  Examination revealed no polyps present and turbinates were not boggy or enlarged.  

The Veteran was afforded another VA examination on December 7, 2012.  She described similar symptoms as she had in the past and reported last seeing her allergist in May 2011.  The examiner reviewed the claims file, including the 2009 CT study, which was negative for polyps.  Reported examination findings included greater than 50 percent obstruction but less than complete obstruction of both nasal passages due to allergic rhinitis without polyps.  She also had congestion of her inferior turbinates, but with adequate airflow with no effect on breathing.  The examiner summarized that there was no evidence of unemployability related to the Veteran's allergy symptoms, and her symptomatology was mild to moderate based on history and examination and controlled without specialist care.

The Veteran provided a copy of January 2013 discharge instructions from a private medical center for emergency treatment for a mild to moderate allergic reaction.  The record did not include details regarding the allergen or how the reaction manifested.  The Veteran did not respond to VA requests for these and other treatment records in the letters mailed to her at her address of record in December 2015 or at her new address in Hawaii in January 2016, and neither letter was returned as undeliverable.

During a May 2013 evaluation and physical with a private physician, J. Kallawan, M.D., the Veteran described a history of allergies with no wheezing and no history of asthma, stating she "can run for long distances."  She reported using Singulair with good effect and requested the same.

In June 2015, the Veteran testified that she misses "a lot of work because of [her] illnesses [] and they've been getting worse."  She indicated that her allergy symptoms had increased from a seasonal to a year-round pattern and described her allergic rhinitis being disruptive to her life due to difficulty breathing, having to go to the doctor frequently, and experiencing fatigue from medications.  She believed her medical records before 2012 showed that her nasal passages were blocked all the time and stated that in the past two years, she had gone to the emergency room because her throat started closing up due to allergies.  She added that she was considering a move from the area to better cope with her disability.

During a VA mental disorders examination the next month, in July 2015, the Veteran stated that she "likes distance running and yoga."

A September 2015 Honolulu VAMC telephone note documents the Veteran's complaint of nasal congestion, greenish mucus, and cough for the past week and request for a same-day appointment.  During her appointment, she reiterated her current symptoms and described her "allergy issues" and being compliant with her allergy medications.  The assessment was sinusitis, for which she was prescribed antibiotics, and allergic rhinitis.

The Veteran was afforded a final VA examination in April 2016.  The examiner observed that the Veteran's treatment records showed a history of seasonal allergic rhinitis as well as daily allergic rhinitis depending on her location or exposure to allergens.  The Veteran reported that since moving to Hawaii, she had episodes of runny nose, itchy eyes, and localized swelling and pressure, adding that her symptoms had improved with "only one severe episode compared to every month in California."  She stated she continued to use Allegra daily and Benadryl and Sudafed as needed.  On examination, there were no polyps present, and nasal passage obstruction was not greater than 50 percent on either side.  Regarding the impact of allergic rhinitis on the Veteran's occupation as a readjustment counselor, the Veteran reported that she had a history of missing more work, but since moving to Hawaii and having improved symptoms, she had had only one episode severe enough to miss work.  The examiner noted that under normal situations, the Veteran's allergic rhinitis did not prevent her from performing the duties required of a readjustment counselor.

Having considered the medical and lay evidence of record, the Board finds that higher initial ratings are not warranted for allergic rhinitis, including a compensable rating prior to December 7, 2012, or in excess of 10 percent thereafter.  

For the period prior to December 7, 2012, the Veteran's allergic rhinitis was manifested by less than 50 percent obstruction of both nasal passages without polyps.  These findings are consistent with the noncompensable rating currently assigned for this period, and absent greater than 50 percent obstruction of both nasal passages or a complete obstruction of one nasal passage, a higher, 10 percent rating is not warranted.

Similarly, for the period from December 7, 2012, the Veteran's allergic rhinitis has been manifested at worst by greater than 50 percent obstruction of both nasal passages without polyps.  These findings are consistent with the 10 percent rating assigned for this period.  Absent a finding of polyps, however, a higher, 30 percent rating is not warranted.  Also, although the Veteran's allergic rhinitis was manifested by less than 50 percent obstruction of both nasal passages without polyps on VA examination on April 18, 2016, which is consistent with a noncompensable rating, the Board will not disturb the favorable, 10 percent rating previously assigned for the period from December 7, 2012.  

D. All Initial Rating Claims

In summary, the Board finds that initial ratings higher than those already assigned for GERD, right and left foot hallux valgus status post bunionectomies, and allergic rhinitis are not warranted at any time since service connection was established effective January 22, 2007.  The Board has considered staged ratings under Fenderson v. West, 12 Vet. App. 119 (1999), but concludes they are not warranted, including beyond the staged ratings already assigned for allergic rhinitis, because as explained above, the medical and lay evidence of record did not support higher ratings than already assigned.

As to consideration of referral for an extraschedular rating, the Board has found that referral is not warranted for the right or left foot hallux valgus status post bunionectomy disabilities.  The Board also finds that the schedular rating criteria reasonably contemplate the severity and symptomatology of the Veteran's GERD and allergic rhinitis disabilities.  Here, Diagnostic Code 7346 specifically contemplates symptoms of epigastric distress, dysphagia, pyrosis, regurgitation, pain, and other symptoms including anemia, vomiting, material weight loss, hematemesis or melena, with or without producing impairment of health.  

Regarding allergic rhinitis, the Board observes that the Veteran has reported many symptoms of allergic rhinitis that are contemplated in the diagnosis itself and emphasizes that Diagnostic Code 6522 rates allergic rhinitis according to the extent of nasal obstruction with or without polyps.

According to Up To Date Online, "Patient Education: Allergic Rhinitis (Seasonal Allergies) (Beyond the Basics)" (last updated Sept. 6, 2016), rhinitis refers to "inflammation of the nasal passages.  This inflammation can cause a variety of annoying symptoms, including sneezing, itching, nasal congestion, runny nose, and postnasal drip (the sensation that mucus is draining from the sinuses down the back of the throat)."  In addition, "[a]lthough the term 'rhinitis' refers only to the nasal symptoms, many people also experience problems with their eyes, throat, and ears" and disrupted sleep.  Id.  Symptoms affecting the nose include "[w]atery nasal discharge, blocked nasal passages, sneezing, nasal itching, postnasal drip, loss of taste, facial pressure or pain."  Id.  

According to Marvin P. Fried, MD, "Nasal Polyps," Merck Manual Online Consumer Version (last visited Dec. 2, 2016), nasal polyps, which are "usually diagnose[d] based on their characteristic appearance," are "fleshy outgrowths of the mucous membrane of the nose" that result in "nasal obstruction and congestion" and are "more likely to develop in people who have allergies or asthma." 

In this case, the Board finds the level of severity and symptomatology of the Veteran's allergic rhinitis are adequately contemplated by the schedular rating criteria because the diagnosis itself contemplates the range of her symptomatology, and because Diagnostic Code 6522 rates allergic rhinitis based on the severity of nasal obstruction.  The medical evidence of record reflects that the degree of nasal obstruction has varied from less than 50 percent obstruction of both sides, including on VA examination on April 18, 2016, to greater than 50 percent obstruction on both sides as demonstrated on VA examination on December 7, 2012.     

In addition to considering whether extraschedular referral is warranted for the Veteran's service-connected disabilities individually, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  

Here, however, the issue has not been argued by the Veteran or her representative or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  In this regard, the Veteran has continued to pursue distance running despite her hallux valgus and allergic rhinitis disabilities, and previously told VA medical personnel that running seemed to help her GERD symptoms.  Therefore, the Board will therefore not address the issue further.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence of record reflects that the Veteran completed a master's degree after separation from service and that she continues to work full-time as a readjustment counselor.  Thus, a clear preponderance of the evidence is against a finding that her service-connected disabilities warranted a TDIU at any time during this appeal.

For the foregoing reasons, the preponderance of the evidence is against the claims for initial ratings in excess of 10 percent for GERD; in excess of 10 percent each for right and left foot hallux valgus status post bunionectomies; or in excess of the noncompensable and 10 percent ratings for allergic rhinitis prior to and since December 7, 2012.  The benefit of the doubt doctrine is therefore not for application and the claims for higher disability ratings than those currently assigned must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a right leg disorder manifested by swelling and numbness is denied.

Entitlement to service connection for a left leg disorder manifested by swelling and numbness is denied.

Entitlement to an initial rating in excess of 10 percent for GERD is denied.

Entitlement to an initial rating in excess of 10 percent for right foot hallux valgus status post bunionectomy is denied.

Entitlement to an initial rating in excess of 10 percent for left foot hallux valgus status post bunionectomy is denied.

Entitlement to an initial compensable rating for allergic rhinitis prior to December 7, 2012 and in excess of 10 percent from December 7, 2012 is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


